Per Curiam.
Appellant in each of these cases petitioned the town board to lay out a certain highway. In each case, the town board, after a hearing on the petition, made an order denying the prayer of the petition and refusing to lay out the highway. Prom each of these orders the petitioner appealed to the district court. The cases were tried together and separate verdicts were returned in favor of the petitioner, reversing the orders *495of the town boards and requiring the highway to be laid out. Judgment was entered on the verdict in each case. From these judgments the town boards appeal.
The real question in each of these cases is whether the verdict is sustained by the evidence. An examination of the record discloses evidence sufficient, if true, to support the verdict. The evidence was conflicting, but its weight, truth or falsity were for the jury to determine.
Judgment affirmed in each case.